Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 18, 2019

                                          No. 04-19-00748-CV

                                         IN RE Eukesha MAYE

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On October 23, 2019, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus, which this court granted on October 24, 2019. The real party in interest filed a
response, to which relator replied. After considering the petition, response, reply, and record, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a). The stay imposed on October 24, 2019 is lifted.

        It is so ORDERED on December 18, 2019.



                                                                   _____________________________
                                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2006-CI-04682, styled In the Interest of C.K.W. and C.K.W., Children,
pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.